DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:    
	Claim 1 line 20, the words “the determination module” should be – a determination module –
	Claim 1 line 23, the words “a determination module – should be – the determination module –
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-4, 7-8, 10, 14-15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Restrepo et al. Publication No. US 2008/0106832.
	Regarding claim 1, Restrepo discloses an electronic protection device for a LV electric line including one or more conductors (P, N), comprising: - 

a control unit [Fig. 2, combined AFCI/GFCI shown] adapted to control the operation of said electronic protection device, said control unit comprising: 
a first detection module [Fig. 2, current sensor 109] adapted to detect a line current flowing along said electric line and provide a first detection signal [Fig. 2, ACEQVout] indicative of the behavior of low- frequency components of said line current; 
a second detection module [Fig. 2, RF coupler 107] adapted to detect a line current (IL) flowing along a said electric line and provide a second detection signal [Fig. 2, RFNOut] indicative of the behavior of high-frequency components of said line current; 
a comparison module [Fig. 2, ACIS 110, 131, step 350, 360] adapted to process said second detection signal [RFNOut, RSSIOut]and provide a logic signal [RSSI signal, ZCMask, SLPRer, Slope, RSSILv2, RSSILv1], the behavior of said logic signal depending on the behavior of said second detection signal; 
a third detection module [Fig. 2, included in microprocessor 150, series arc fault detection system 151, step 352, increment fault counter] adapted to process said logic signal and provide a third detection signal indicative of the presence of possible level transitions in said logic signal; a determination module detecting a number of consecutive count values or logic values of the logic signal [Fig. 2; the microprocessor 150 is configured to generate and detect consecutive count values as shown in steps 352 and 362; and also detect a number of logic values from the output of Analog processing logic 131];

	Regarding claim 2, Restrepo further comprises a tripping unit and an operating mechanism, said tripping unit being adapted to actuate said operating mechanism in response to a trip signal received from said control unit, said operating mechanism being adapted to mechanically interact with said electric contacts to decouple said electric contacts when said operating mechanism is actuated by said tripping unit [par. 0004, 0005, 0015, 0025].
	Regarding claims 3, 15, Restrepo discloses a detection module comprises: - a first current sensing stage comprising a first current sensor operatively coupled to a conductor of said electric line to detect said line current, said first current sensing stage being adapted to provide a first preliminary detection signal indicative of the behavior of said line current [as explained above in claim 1]; a first processing stage 
  	Regarding claims 4, 14, Restrepo discloses that said first processing stage comprises: - a rectifier electrically connected in cascade with said first current sensing stage, said rectifier being adapted to rectify said first preliminary detection signal and provide a second preliminary detection signal indicative of the behavior of said line current; - a first amplifier electrically connected in cascade with said rectifier, said first 
Regarding claim 7, Restrepo discloses that said third detection module [microprocessor 150, series arc fault detection system 151, step 352; increment fault counter] is adapted to provide a third detection signal [Fig. 6C, CF] formed by a sequence of count values [in half-cycles of the RSSI signal frame] separated by a constant time intervals [RSSI signal frame], each count value being indicative of a number of level transitions of said logic signal (LS) occurring within a corresponding time interval [RSSU signal frame; col. 17, Fig. 7A-C].
Regarding claims 8, 10, 18-19, Restrepo discloses that said third detection module .
	  		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 5-6, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Restrepo et al. Publication No. US 2008/0106832, in view of Kolker et al. Patent No. US 9,797,941.
	Regarding claims 5, 13, Kolker discloses high frequency and low frequency current sensors [Fig. 1, 2, 3A, 5A; current sensors 42A-C and 82A-C; HFCT1-3] and associated distinct processing stages. 
	Restrepo and Kolker are analogous overcurrent protection circuits. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Kolker’s multiple processing stages, into Restrepo, for the benefit of having multiple current sensors and processing stages to process the current data measured by the multiple current sensors.
	Regarding claims 6, 16, Restrepo discloses that said second processing stage comprises: - a second amplifier electrically connected in cascade with said second current sensing stag.
Claims 9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Restrepo et al. Publication No. US 2008/0106832, in view of Restrepo et al. Publication No. US 2007/0252603.
Regarding claims 9, 11, and 20, Restrepo discloses an interruption counter 3560, 3760 configured to increment an interruption count responsive to a signal indicative of a zero crossing [par. 0139 to par. 0165, 176-184; claims 12, 13].
Both Restrepo are analogous current sensing circuits.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate an interruption counter, for the benefit of counting the main supply interruptions.
Allowable Subject Matter
Claims 12, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 12, 17: The prior art does not disclose that the determination module is adapted to execute a determination procedure comprising the following steps: - for one or more half-periods (HP) of said first detection signal, executing the following steps: - comparing said first detection signal with a first threshold value; - comparing said third detection signal with 
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
Applicant comments on page 15 of the REMARKS that “Restrepo does not disclose or suggest the arrangement now claimed by Applicant. As shown in Figure 3 of Restrepo, the high and low frequency components are separated in the beginning of the process at step 320. The low-frequency component is then used in a parallel arc fault detection process in step 325 that is completely separate from the high-frequency component. The low-frequency component is then used again in conjunction with the high-frequency component in step 340 to generate a mask signal. As described in Restrepo, the mask signal may be a logical signal, [0093]). Thereafter, the process employs a counter in steps 352, 362 to count the mask signal.
However, it is now apparent that there is nothing in Restrepo that is comparable to Applicant’s determination module which processes the low-frequency component and the high-frequency component after the high-frequency component has been processed into a logic signal that is counted. That is, the counting that occurs in Restrepo at steps 352, 362 occur after all processing of the low-frequency component. As noted, processing of the low-frequency component only occurs at steps 320, 340, which are both before the counting that occurs at steps 352, 362.”
The Examiner points out that claim 1 does not positively recite the steps of processing the high frequency component and the low-frequency component.  The Examiner points out that the Analog processing logic 131 is configured to provide logic signals to the microprocessor 150 and therefore reads on the amended language of claim 1.  The Examiner has indicated that the process disclosed in claims 12 and 17 is allowable.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836